IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-77,810-04


                      EX PARTE GLENN DIXON GREEN JR., Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                              CAUSE NO. CR28818-B
              IN THE 253RD DISTRICT COURT FROM LIBERTY COUNTY


        Per curiam.

                                              ORDER

        Applicant was convicted of burglary of a habitation and sentenced to 5 years’ imprisonment.

Applicant filed this application for a writ of habeas corpus in the county of conviction, and the

district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

        Applicant contends that he was denied time credit while released on parole and that his

sentence should have discharged. Applicant has alleged facts that, if true, might entitle him to relief.

TEX . GOV ’T CODE § 508.283(b) and (c); Ex parte Spann, 132 S.W.3d 390 (Tex. Crim. App. 2004).

Accordingly, the record should be developed. The trial court is the appropriate forum for findings

of fact. TEX . CODE CRIM . PROC. art. 11.07, § 3(d).

        The trial court shall order the Texas Department of Criminal Justice’s Office of the General
                                                                                                       2

Counsel to obtain a response from a person with knowledge of relevant facts. In developing the

record, the trial court may use any means set out in Article 11.07, § 3(d). If the trial court elects to

hold a hearing, it shall determine whether Applicant is indigent. If Applicant is indigent and wants

to be represented by counsel, the trial court shall appoint counsel to represent him at the hearing.

See TEX . CODE CRIM . PROC. art. 26.04. If counsel is appointed or retained, the trial court shall

immediately notify this Court of counsel’s name.

        The trial court shall make findings of fact and conclusions of law as to Applicant’s claims.

The trial court may make any other findings and conclusions that it deems appropriate.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed: October 21, 2020

Do not publish